USCA4 Appeal: 22-6121      Doc: 10         Filed: 08/12/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6121


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        ALDI RAMON CABAN,

                            Defendant - Appellant.



        Appeal from the United States District Court for the District of South Carolina, at
        Charleston. Bruce H. Hendricks, District Judge. (2:06-cr-01208-BHH-5)


        Submitted: August 5, 2022                                         Decided: August 12, 2022


        Before MOTZ, WYNN, and QUATTLEBAUM, Circuit Judges.


        Dismissed and remanded by unpublished per curiam opinion.


        Aldi Ramon Caban, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6121        Doc: 10           Filed: 08/12/2022       Pg: 2 of 2




        PER CURIAM:

               Aldi Ramon Caban seeks to appeal the district court’s order denying his motion for

        compassionate release. This court may exercise jurisdiction only over final orders, 28

        U.S.C. § 1291, and certain interlocutory and collateral orders, 28 U.S.C. § 1292; Fed. R.

        Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).

        “Ordinarily, a district court order is not final until it has resolved all claims as to all parties.”

        Porter v. Zook, 803 F.3d 694, 696 (4th Cir. 2015) (internal quotation marks omitted).

               Our review of the record reveals that the district court did not adjudicate the claims

        raised in Caban’s motion for compassionate release. Id. at 696-97. Specifically, the court

        did not address Caban’s assertion that he is no longer a career offender, instead addressing

        issues related to the COVID-19 pandemic that were not raised by Caban. We therefore

        conclude that the order Caban seeks to appeal is neither a final order nor an appealable

        interlocutory or collateral order.

               Accordingly, we dismiss the appeal for lack of jurisdiction and remand to the district

        court for consideration of the unresolved claims. Id. at 699. We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                        DISMISSED AND REMANDED




                                                         2